After a will had been probated in solemn form, objections were filed to the qualification of the nominated executors, on the grounds of alleged misconduct. The objections were overruled by the ordinary, and on appeal to the superior court his judgment was reversed. The executors made a motion for a new trial, which was overruled, and they excepted. Held, that the judgment refusing a new trial does not involve the validity or construction of a will. Neither does it involve any other question such as, under the constitution of this State, defining the jurisdiction of the Supreme Court and of the Court of Appeals, as embodied in the Code, § 2-3005, will authorize the Supreme Court to take jurisdiction. The Court of Appeals has jurisdiction of the writ of error.
Transferred to the Court of Appeals. All the Justicesconcur.
                      No. 13286. NOVEMBER 29, 1940.